BUBGESS, J.
Defendant was indicted in the criminal court of Greene county, for mayhem, for unlawfully, feloniously, on purpose and of his malice aforethought, biting off the left ear of one J. H. Bockforda, at said county on the 19th day of June, 1899.
On the 27th day of November, 1899, the defendant was placed upon trial after a plea of guilty had been entered, the result of which was a verdict of guilty; and his punishment fixed at two years in the penitentiary. The record shows the filing of a'motion for a new trial, and the overruling of the same by the court; the application for an appeal to the Supreme Court, and time within which to file a bill of exceptions, which was extended until finally defendant failed to file his exceptions within the time allowed by the last extension, and a transcript of the record is sent here for an affirmance of the verdict.
The bill of exceptions was-filed out of time, so that there is nothing before the court, save and ex*647cept tlie record proper, and as that is free from reversible error, the judgment must be affirmed.
It is so ordered.
All concur.